Citation Nr: 1701270	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  12-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for sinus bradycardia.  


ATTORNEY FOR THE BOARD

T. Douglas, Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from April 1978 to April 2000.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision on behalf of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes the Veteran has not raised the issue of entitlement to an extra-schedular rating, including as due to the collective impact of all of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, no additional action as to these specific matters is required.


FINDING OF FACT

The Veteran's service-connected sinus bradycardia is manifested by a cardiac abnormality with a workload of greater than 10 METs resulting in angina and light-headedness.


CONCLUSION OF LAW

The criteria for an initial compensable rating for sinus bradycardia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.20, 4.104, Diagnostic Code 7015 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And To Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in June 2010.  The Veteran has not alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Court has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Further, all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements in support of the claim.  There is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations, and to adjudicate the claim would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

A disorder not listed in the rating schedule may be evaluated under a listing or diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2016).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that VA's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993).  

VA regulations provide that for application of the evaluation criteria for cardiovascular disorders:  (a) Whether or not cardiac hypertrophy or dilatation (documented by electrocardiogram, echocardiogram (ECG), or X-ray) is present and whether or not there is a need for continuous medication must be ascertained in all cases; (b) Even if the requirement for a 10% (based on the need for continuous medication) or 30% (based on the presence of cardiac hypertrophy or dilatation) evaluation is met, metabolic equivalents (METs) testing is required in all cases except:  (1) When there is a medical contraindication, (2) When the left ventricular ejection fraction has been measured and is 50% or less, (3) When chronic congestive heart failure is present or there has been more than one episode of congestive heart failure within the past year, or (4) When a 100% evaluation can be assigned on another basis; and (c) If left ventricular ejection fraction (LVEF) testing is not of record, evaluate based on the alternative criteria unless the examiner states that the LVEF test is needed in a particular case because the available medical information does not sufficiently reflect the severity of the veteran's cardiovascular disability.  38 C.F.R. § 4.100 (2016).  

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory decision of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2).

For supraventricular arrhythmias, ratings are provided with paroxysmal atrial fibrillation or other supraventricular tachycardia, with more than four episodes per year documented by ECG or Holter monitor (30 percent); or permanent atrial fibrillation (lone atrial fibrillation), or; one to four episodes per year of paroxysmal atrial fibrillation or other supraventricular tachycardia documented by ECG or Holter monitor (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7010 (2016).

For atrioventricular block disabilities, ratings are provided with chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent (100 percent); more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent (60 percent); workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray (30 percent); or workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication or a pacemaker required (10 percent).  38 C.F.R. § 4.104, Diagnostic Code 7015 (2015).  It is noted that unusual cases of arrhythmia, such as atrioventricular block associated with a supraventricular arrhythmia or pathological bradycardia, should be submitted to the Director, Compensation Service, but that simple delayed P-R conduction time, in the absence of other evidence of cardiac disease, is not a disability.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2015).

In this case, the Veteran contends that he had a sinus bradycardia or cardiovascular disability that is more severe than the present noncompensable evaluation.  Service treatment records show marked sinus bradycardia was recorded in February 1999.  His retirement examination report noted abnormal ECG findings, but also noted that thallium testing in January 2000 was normal.  A claim for service connection was received by VA in March 2010. 

Non-VA treatment records include an April 2005 ECG noting abnormal findings with sinus bradycardia, left atrial abnormality, marked left axis deviation, and nonspecific anterior T wave changes.  An October 2008 report noted borderline ECG with slow sinus rhythm, intra-atrial conduction delay, left axis deviation consistent with left anterior fascicular block, and slight intraventricular delay. 

On VA examination in September 2010, the Veteran reported having sinus bradycardia that had continued for 11 years with intermittent arrhythmias as often as daily that lasted for five to ten minutes.  He stated arrhythmia had been confirmed by ECG, but that he did not know if he had ever been diagnosed with supraventricular arrhythmia.  He reported that physical episodes over the past year had been confirmed by an ECG or Holter monitor and that he had experienced angina and light headedness.  He denied having had any shortness of breath, dizziness, syncope attacks, or fatigue.  He described his symptoms of chest pain as off and on when sleeping and during daily activities with intermittent fast heartbeats.  The attacks within the past year had been daily.  His ability to perform daily functions during flare-ups was noted to be not affected.  There was no history of rheumatic heart disease, heart attacks, congestive heart failure, nor surgery or hospitalization for a cardiovascular condition.  He was receiving no other treatment, such as radio frequency ablation or medication, for the condition, and he reported he did not experience any overall functional impairment from it.  

The examiner noted that the Veteran was well developed, well nourished, and in no acute distress.  There were no signs of malaise, and the size of the heart was normal upon physical examination.  The quality of the heart sounds were reported as bradycardic, but were additionally noted to be normal.  Inspection and palpation were normal.  Rhythm was bradycardia and auscultation was bradycardic.  There was no evidence of congestive heart failure, cardiomegaly, or cor pulmonale.  An ECG revealed sinus bradycardia, incomplete left bundle branch block, and left axis deviation.  Chest X-ray results were within normal limits.  A diagnosis of sinus bradycardia was provided.  The examiner noted an evaluation by a cardiologist was needed with possible further work up, but that there were no effects on the Veteran's occupation and daily activities due to the disorder.  An addendum report noted exercise thallium testing (ETT) was negative for exercise-induced myocardial ischemia and arrhythmia.  His METs level was reported to be 12.1.  It was noted that no additional diagnosis were warranted after diagnostic incorporation.  

Accordingly, the Board finds that the Veteran's service-connected sinus bradycardia is manifested by a cardiac abnormality with a workload of greater than 10 METs resulting in angina and light-headedness.  Further, the use of continuous medication or a pacemaker has not been shown.  Sinus bradycardia is defined as "a slow sinus rhythm, with a heart rate of less than 60 beats per minute in an adult; it is common in young adults and in athletes but is also a manifestation of some disorders."  Dorland's Illustrated Medical Dictionary 245 (32d ed. 2012).  There is no evidence in this case of supraventricular arrhythmias nor any objective medical evidence of a more severe cardiovascular impairment.  The Board finds the September 2010 VA examination findings adequately represent the extent of the Veteran's service-connected disability and are persuasive.  The assigned schedular rating adequately represents the Veteran's degree of impairments based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, a compensable rating is not warranted.

The Veteran is competent to report certain obvious symptoms of a cardiovascular disorder but not to identify a specific level of disability. Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). Competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by VA medical professionals who have examined him. The medical findings adequately address the criteria under which this disability is evaluated. The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology. Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim.  

ORDER

Entitlement to an initial compensable rating for sinus bradycardia is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


